DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowability) is in response to the amendment and remarks filed on 02/05/2021. Claims  and the preliminary amendment filed on 11/13/2019.  Claims 1, 3, 5, 7, 9 and 11 were amended by the amendment of 02/05/2021 and claims 2, 4, 6, 8 and 10 are as previously filed. The pending claims 1-12 are now allowed.

Drawings
The drawings were received on 04/05/2019.  These drawings are approved by the Examiner.

Response to Amendment
In response to eh amendments and remarks filed on 02/05/2021, the following actions have been taken:
The objection to the specification indicated in the non-final office action mailed on 11/05/2020 is withdrawn.
The rejection to claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
The rejection to Claims 1-6 under 35 U.S.C. 102(a) (1) as being anticipated by Teo et al (US patent number 8086272-B2, Teo hereinafter) indicated in the non-final office action mailed on 11/05/2020 is withdrawn.
The rejection to claims Claim 7-12 under 35 U.S.C. 103 as being unpatentable over Teo et al (US patent number 8086272-B2, Teo hereinafter) indicated in the non-final office action mailed on 11/05/2020 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-12 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A method of transmitting [[a]]an aperiodic Sounding Reference Symbol (SRS) by a User Equipment (UE) in a wireless communication system, the method comprising:
receiving, from a Base Station (BS), control information including aperiodic SRS resource pool information for tracking Transmission (TX) beams of the UE; and transmitting SRSs to the BS based on the control information,
wherein the control information including the aperiodic SRS resource pool information is transmitted by the BS based on triggering of tracking TX beams of the UE. and the aperiodic SRS resource pool information includes SRS transmission type information.


A User Equipment (UE) for transmitting IT all an aperiodic Sounding Reference Symbol (SRS) in a wireless communication system, the UE comprising: 
a receiver; 
a transmitter; 
and a processor,
wherein the processor is configured to:
control the receiver to receive, from a Base Station (BS), control information including aperiodic SRS resource pool information for tracking Transmission (TX) beams of the UE; and control the transmitter to transmit SRSs to the BS based on the control information, wherein the control information including the aperiodic SRS resource pool information is transmitted by the BS based on triggering of tracking TX beams of the UE. and the aperiodic SRS resource pool information includes SRS transmission type information, as in claim 7.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent numbers 8,855,053-B2 and 9,198,159-B2 issued to Chen et al. and Chen et al. respectively, US publication number 2017/03311606-A1 published to Chen et al.  and non-patent publication “Support of aperiodic SRS,” to Huawei, HI Silicon, 3GPP TSG RAN WG1 Meeting #86, R1 166131 
The above cited references and the once cited by the applicant and Examiner fail to disclose the claimed BS transmitting control information including aperiodic SRS resource pool information for tracking Transmission (TX) beams of the UE; and control the transmitter to transmit SRSs to the BS based on the control information, wherein the control information including the aperiodic SRS resource pool information is transmitted by the BS based on triggering of tracking TX beams of the UE, the aperiodic SRS resource pool information includes SRS transmission type information and the UE transmitting SRSs to the BS in response to the received control information from the BS, in combinations with each and every claimed limitations in claims 1 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633